Orders unanimously affirmed, without costs. Memorandum: We affirm essentially for the reasons stated at Special Term (Broughton, J.). We add only that Matter of Savino v Bradford Cent. School Dist. Bd. of Educ. (75 AD2d 994) is inapposite. In Savino, the position involved was that of district principal, one specifically included in chapter 436 of the Laws of 1975, which (in seeming conflict with the repeal in chapter 468 of the Laws of 1975 of authorization for contractual hiring) permitted the board of education, in its discretion, to enter into employment contracts with certain classes of employees. The position involved here is that of deputy superintendent, an office having a purely administrative function (see Matter of Parsons, 16 Ed Dept Rep 134). While administrators are specifically included in chapter 468 of the Laws of 1975, the provision removing authorization for contractual hiring, they are excluded in chapter 436 of the Laws of 1975. The omission is significant, and we conclude that the Legislature did not intend to authorize contracts with administrators on June 20, 1977, the date of the contract plaintiff seeks to enforce (see McKinney’s Cons Laws of NY, Book 1, Statutes, § 240). (Appeal from orders of Supreme Court, Niagara County, Broughton, J. — breach of contract.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Moule, JJ.